People v Keene (2018 NY Slip Op 02651)





People v Keene


2018 NY Slip Op 02651


Decided on April 18, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 18, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
SHERI S. ROMAN
SYLVIA O. HINDS-RADIX
LINDA CHRISTOPHER, JJ.


2016-02483
2016-02484

[*1]The People of the State of New York, respondent,
vWesley M. Keene, appellant. (Ind. Nos. 2455-14, 971-15)


Laurette D. Mulry, Riverhead, NY (Alfred J. Cicale of counsel), for appellant.
Timothy D. Sini, District Attorney, Riverhead, NY (Edward A. Bannan of counsel), for respondent.

DECISION & ORDER
Appeals by the defendant from two judgments of the County Court, Suffolk County (John B. Collins, J.), both rendered August 4, 2015, convicting him of criminal sale of a controlled substance in the third degree under Indictment No. 2455-14, and robbery in the third degree under Indictment No. 971-15, upon his pleas of guilty, and imposing sentences.
ORDERED that the judgments are affirmed.
The defendant's purported waiver of his right to appeal was invalid (see People v Bradshaw, 18 NY3d 257, 264; People v Weber, 153 AD3d 946; People v Flores, 139 AD3d 753; People v Brown, 122 AD3d 133) and, thus, does not preclude review of his claims that the sentences imposed should be reduced. However, the sentences imposed were not excessive (see People v Suitte, 90 AD2d 80), and we decline to reduce them in the exercise of our interest of justice jurisdiction.
RIVERA, J.P., ROMAN, HINDS-RADIX and CHRISTOPHER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court